United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1728
                                   ___________

David R. Bradley,                      *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       * Appeal from the United States
Douglas Weber, Warden, S.D. State      * District Court for the
Penitentiary; Thomas Gillcrest,        * District of South Dakota.
Psychologist, S.D.S.P.; Gary Taylor,   *
Unit Manager, S.D.S.P.; Jeff           *     [UNPUBLISHED]
Bloomberg, S.D.S.P., Secretary of      *
D.O.C.,                                *
                                       *
             Appellees.                *
                                  ___________

                         Submitted: July 21, 2003
                             Filed: August 6, 2003
                                  ___________

Before MORRIS SHEPPARD ARNOLD, MURPHY, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       South Dakota inmate David R. Bradley appeals the district court’s1 order
dismissing his 42 U.S.C. § 1983 action, and determining that the dismissal was a
“third strike” under 28 U.S.C. § 1915(g). Upon review, we are unable to find two

      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.
previous dismissals that qualify as “strikes,” and we therefore grant Bradley leave to
appeal in forma pauperis. We conclude, however, that dismissal of the action was
proper, because Bradley’s amended complaint failed to state a claim. See Moore v.
Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam) (standard of review).

       Accordingly, we summarily affirm the dismissal, see 8th Cir. R. 47A(a), and
we vacate the portion of the district court’s order which states that the dismissal
constituted a third “strike.”

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-